NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMILIO EXPRESS, INC.,                           No.    19-70923

                Petitioner-Appellant,           Tax Ct. No. 14949-10

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.


EMILIO TORRES LUQUE; GABRIELA                   No.    19-70928
MEDINA,
                                                Tax Ct. No. 14962-10
                Petitioners-Appellants,

 v.

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                          Appeals from a Decision of the
                            United States Tax Court

                             Submitted June 2, 2020**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      In these consolidated appeals, Emilio Torres Luque, Gabriela Medina, and

sole proprietorship Emilio Express, Inc., appeal pro se from the Tax Court’s orders

on cross-motions for summary judgment upholding the Commissioner of Internal

Revenue’s determinations of tax deficiencies for tax years 2003, 2004, and 2005

for Torres Luque and Medina, and tax year 2003 for Emilio Express, Inc. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo. Johnston v.

Comm’r, 461 F.3d 1162, 1164 (9th Cir. 2006). We affirm.

      The Tax Court properly granted summary judgment for the Commissioner

because petitioners failed to raise a genuine dispute of material fact as to whether

the U.S.-Mexico Tax Treaty entitled them to relief from their United States tax

liability, even assuming Torres Luque and Medina’s Mexican residency under the

treaty. See Convention Between the Government of the United States of America

and the Government of the United Mexican States for the Avoidance of Double

Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income,

Mex.-U.S., Sept. 18, 1992, S. Treaty Doc. No. 103-7 (establishing relief for

taxpayers potentially subject to double taxation and related issues); Higgins v.

Smith, 308 U.S. 473, 477 (1940) (“A taxpayer is free to adopt such organization for



      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    19-70923
his affairs as he may choose and having elected to do some business as a

corporation, he must accept the tax disadvantages.” (footnote omitted)); cf.

UnionBanCal Corp. v. Comm’r, 305 F.3d 976, 986 (9th Cir. 2002) (noting the

similar U.S.-U.K. Tax Convention allows both sovereigns to tax residents of the

other presuming rules preventing double taxation are followed).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                     19-70923